Exhibit 10.17
Loan No. 73100202     

























RECORDING REQUESTED BY AND
AFTER RECORDING RETURN TO:


Lisa C. Grimes
Assistant General Counsel
RGA Reinsurance Company
16600 Swingley Ridge Road
Chesterfield, Missouri 63017


CONSENT
AND ASSUMPTION AGREEMENT
WITH RELEASE


(Loan No. 73100202)


This Consent and Assumption Agreement with Release (this "Agreement") dated as
of the 14th day of August, 2015, is made by and among RGA REINSURANCE COMPANY, a
Missouri corporation, (“Lender”), ICM VI-PHILIP CENTRE, LP, a Georgia limited
partnership, (“Seller”), BRUCE TIMM (“Original Guarantor”), ARHC PPLVLGA01, LLC,
a Delaware limited liability company (“Buyer”) and AMERICAN REALTY CAPITAL
HEALTHCARE TRUST III, INC., a Maryland corporation (“Guarantor”) with reference
to the following facts:


RECITALS


A.Seller is the owner of certain real property commonly known as 455 Philip
Boulevard, located in the City of Lawrenceville, County of Gwinnett, State of
Georgia and more particularly described in Exhibit A attached hereto and
incorporated herein by reference together with all improvements, fixtures and
personal property located thereon which, with the above described real property
is collectively referred to as the "Property." The Property is encumbered by a
first-lien and security interest on the fee simple interest in the Property
evidenced by, among other, things, that certain Deed to Secure Debt, Assignment
of Leases and Rents and Security Agreement dated September 27, 2012, executed by
Seller in favor of Lender, filed and recorded in the office of the

1



--------------------------------------------------------------------------------

Loan No. 73100202    



Clerk of the Superior Court for Gwinnett County, Georgia on October 5, 2012 in
Book 51698, Page 0177 (hereinafter referred to as the "Mortgage").


B.The Mortgage secures repayment of a loan ("Loan") evidenced by an Promissory
Note ("Note") dated September 27, 2012, in the original principal amount of
$5,200,000.00 executed by Seller, as maker, in favor of Lender. The Mortgage
further secures performance of all the obligations, covenants, and agreements
contained in the Mortgage, that certain Assignment of Leases and Rents dated
September 27, 2012, executed by Seller in favor of Lender and recorded in the
office of the Clerk of the Superior Court for Gwinnett County, Georgia on
October 5, 2012 in Book 51698, Page 0213 (the “Assignment of Rents”) that
certain Environmental Indemnity Agreement dated September 27, 2012 by Seller and
Original Guarantor in favor of Lender (“Original Environmental Indemnity”), that
certain Separate Guranty of Carveout Obligations dated September 27, 2012 by
Original Guarantor in favor of Lender (“Original Carveout Guaranty”), that
certain Escrow Agreement from Seller to Lender dated September 27, 2012 (the
“Escrow Agreement”), and all other documents executed by Seller and/or Original
Guarantor to induce the Lender to make the Loan, perfectthe lien or security
interest created by the Mortgage or otherwise evidence, secure or memoriale the
Loan (such documents together with the Note, Mortgage and Assignment of Rents,
are collectively referred to herein as the "Original Loan Documents").
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Mortgage and, from and after the date hereof,
capitalized terms used in the Loan Documents (as defined below) and expressly
defined herein shall have the meanings given to such terms in this Agreement.


C.Seller and Buyer have entered into an Agreement for Purchase and Sale of Real
Property, having an effective date of June 22, 2015 (the “Purchase Agreement”).
Seller has a one-time right to transfer title to the Property subject to the
lien of the Mortgage, provided the Seller and/or the transferee satisfies
certain conditions, one being that the transferee execute an assumption
agreement acceptable to Lender pursuant to which said transferee assumes all of
the obligations of Seller under the Loan Documents (as hereinafter defined).


D.Subject to the terms and conditions of this Agreement, Lender is willing to
consent to the transfer of the Property to Buyer and permit Buyer's assumption
of the Loan and obligations under the Loan Documents and except as set forth
herein, Lender is willing to release Seller and Original Guarantor from
obligations under the Loan Documents from and after the date of the transfer of
the Property to Buyer. Lender's willingness to consent to such assumption by
Buyer is expressly conditioned on Buyer's agreement that it is specifically
assuming all obligations under the Note and other Loan Documents and that
Guarantor will agree to assume the obligations of the Original Guarantor under
the Loan Documents from and after the Acquisition Date (as hereinafter defined)
by executing the New Carveout Guaranty (defined below) and the New Environmental
Indemnity (defined below).


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

2



--------------------------------------------------------------------------------

Loan No. 73100202    





1.GENERAL. Lender and Buyer confirm and agree that: (i) as of the date hereof
the current outstanding principal balance of the Note is $5,123,943.45; and (ii)
the next installment of principal and interest due under Note is due on
September 1, 2015.


Buyer agrees that, unless and until Lender provides an alternative address for
Lender, all Loan payments and all notices and correspondence to Lender shall be
made or given to Lender c/o RGA Mortgage Loan Servicing LLC, P.O. Box 771320,
St. Louis, Missouri 63177.


Seller represents and warrants that to the best of its knowledge (i) at the time
of the conveyance of the Property to Buyer, all outstanding taxes and
assessments due and owing with respect to the Property have been paid, (ii) all
insurance required by the terms of the Mortgage (the "Required Insurance") is
currently maintained on the Property and any related policies contain the
non-contributory New York Standard Mortgage Clause or its equivalent in favor of
Lender, its successors and/or assigns, c/o RGA Mortgage Loan Servicing LLC, P.O.
Box 771320, St. Louis, Missouri 63177, and (iii) all insurance premiums for the
Required Insurance have been paid. Buyer warrants that the Required Insurance
will continue in place after the date the Property is conveyed to Buyer. Seller
and Buyer hereby authorize Lender to transfer to Buyer any and all funds held in
escrow by Lender as of the Acquisition Date.


2.CONSENT TO TRANSFER. Lender consents to the transfer of the Property from
Seller to Buyer, subject to satisfaction of all of the following conditions
precedent: (i) the complete execution and acknowledgment of this Agreement by
all of the parties hereto and the delivery thereof to Lender for recordation
concurrently with the closing of Buyer's acquisition of the Property
("Closing"); (ii) the execution and delivery of an Environmental Indemnity
Agreement by Buyer and the Guarantor, in substantially the form delivered by
Seller upon the closing of the Loan; (iii) the execution and delivery of a
Separate Guaranty of Carveout Obligations by the Guarantor, in substantially the
form delivered by the Original Guarantor upon the closing of the Loan; (iv) the
delivery to Lender of satisfactory evidence that the Required Insurance is
current and in force; (v) issuance to Lender, at Lender’s option, of the Title
Policy, and Title Endorsements (as defined below) in form acceptable to Lender;
(vi) the full release and reconveyance of any other liens or monetary
encumbrances against the Property; (vii) payment of any real property taxes and
assessments currently due and owing with respect to the Property; and (viii)
payment to Lender of the Assumption Fee (as defined below), installment payment
due under the Note and all other payments, fees and expenses required by Section
3 of this Agreement to be paid at Closing by Buyer and/or Seller.


3.ASSUMPTION FEE; INSTALLMENT PAYMENT; TITLE ENDORSEMENTS; AND EXPENSES. In
consideration for Lender's consent to the transfer of the Property from Seller
to Buyer, Buyer covenants and agrees to pay to Lender at Closing the sum of
$51,239.44, which represents the assumption fee payable to Lender for consenting
to Buyer's assumption of the Loan (the "Assumption Fee"). The Assumption Fee
shall not be credited against the outstanding principal balance due under the
Note. In addition, at Closing Buyer shall (i) cause Fidelity National Title
Insurance Company to issue a mortgagee's policy of title insurance covering the
Mortgage, in such form as Lender may reasonably require ("Title Policy"),
insuring that the Mortgage is the only monetary lien of record against the
Property and that the Mortgage is in a first lien position and

3



--------------------------------------------------------------------------------

Loan No. 73100202    



including those endorsement to the Title Policy as required by Lender (the
“Title Endorsements”), (ii) pay the cost of the Title Policy and the Title
Endorsements, any escrow, filing or recording fees applicable to this
transaction, and (iii) pay costs and expenses, including reasonable attorneys'
fees, incurred by Lender in connection with this Agreement or this transaction.


4.BUYER'S ASSUMPTION OF LOAN; NEW FINANCING STATEMENTS. Effective from and after
the Acquisition Date Buyer hereby expressly assumes the obligation for repayment
of the unpaid balance due and owing on the Note, together with interest thereon
as provided in the Note and expressly promises to pay all installments payable
thereunder as they become due. Buyer further expressly assumes all other
obligations under the Note, Mortgage, Assignment of Rents and Escrow Agreement,
including liability for the Carveout Obligations (as defined in the Note),
arising from and after the Acquisition Date with the same force and effect as if
Buyer had been specifically named therein as the original maker, borrower,
grantor or trustor, as applicable; it being expressly agreed by Buyer that
Lender's remedies for the Carveout Obligations shall not in any respect or
extent be limited solely to the Property or any other collateral securing the
obligations. In connection with the assumption of the obligations set forth in
Note, Mortgage, Assignment of Rents and Escrow Agreement, Buyer and/or
Guarantor, as applicable, have executed that certain Environmental Indemnity
Agreement of even date herewith in favor of Lender (the “New Environmental
Indemnity”), that Separate Guaranty of Carveout Obligations of even date
herewith in favor of Lender (the “New Carveout Guaranty”) and that Assignment
and Subordination of Management Agreement dated on or about the date hereof and
executed by property manager in favor of Lender (the “New Assignment and
Subordination;” this Agreement, the Note, the Mortgage, the Assignment of Rents,
the Escrow Agreement, the New Environmental Indemnity, the New Assignment and
Subordination and the New Carveout Guaranty are referred to herein collectively
as the “Loan Documents”). The foregoing assumption by Buyer is absolute and
unconditional, is not subject to any defenses, waivers, claims or offsets nor
shall it be affected or impaired by any agreement, condition, statement or
representation of Seller or any other person or entity or any failure to perform
the same. Buyer and Guarantor hereby relinquish, waive and release any and all
such defenses, claims, offsets, and causes of action against Lender. Buyer and
Guarantor, as applicable, expressly agree that they have read and approved of
and will comply with and be bound by all of the terms, conditions, and
provisions contained in the Note, Mortgage and other Loan Documents from and
after the Acquisition Date.


Buyer hereby authorizes Lender to file one or more UCC financing statements
covering fixtures and personal property collateral related to the Property and
covered by the security agreement contained in the Mortgage and Buyer hereby
confirms that it grants Lender a security interest in all fixtures and personal
property collateral described in the Mortgage.


5.LIMITATION OF CONSENT. Lender's consent in this Agreement is strictly limited
to the conveyance of the Property from Seller to Buyer, and this Agreement shall
not constitute a waiver or modification of any requirement to obtain Lender's
consent to any future transfer of the Property or any portion thereof or
interest therein, nor shall it constitute a modification of the terms,
provisions, or requirements in the Loan Documents in any respect except as
expressly provided herein. Buyer specifically acknowledges that, except as
expressly provided herein or in the Loan Documents, any direct or indirect
transfer of any legal or beneficial ownership interest in the Property

4



--------------------------------------------------------------------------------

Loan No. 73100202    



or any portion thereof by Buyer shall entitle Lender to accelerate the Note
balance and foreclose the Mortgage and that the transfer that is the subject of
this Agreement is the one time transfer allowed under Section 37 of the Mortgage
and that, except as expressly provided herein or in the Loan Documents, there
are no further transfers of the Property allowed under said Mortgage. The Loan
Documents are hereby ratified and confirmed and except as expressly modified in
this Agreement, the Note, Mortgage and other Loan Documents remain unmodified
and are in full force and effect.


6.NO REPRESENTATIONS OF LENDER. Buyer recognizes and agrees that Lender has made
no representations or warranty, either express or implied regarding the Property
and has no responsibility whatsoever with respect to the Property, the condition
of the Property or the use, occupancy, or status of the Property. To the extent
Buyer has any claims which in any manner relate to the Property, the condition
of the Property, or the use, occupancy, or status of the Property, the same
shall not be asserted against Lender or its agents, employees, professional
consultants, affiliated entities, successors or assigns, or asserted as a
defense to any of the Loan Documents.


7.EFFECT OF AGREEMENT. This Agreement shall be deemed to form a part of the Loan
Documents. This Agreement shall not prejudice any present or future rights,
remedies or powers belonging or accruing to Lender under the Loan Documents, nor
impair the lien of the Mortgage.


8.NO EFFECT ON LIENS OR PRIORITY. Nothing in this Agreement shall in any way
release, diminish or affect the first position lien of the Mortgage or any liens
created by, or the agreements or covenants contained in, the Loan Documents or
the first-lien priority of any such liens. Buyer agrees that Note, Mortgage and
other Loan Documents shall secure all other sums that may be advanced in the
future by Lender pursuant to the terms of the Loan Documents.


9.SELLER'S REPRESENTATIONS & WARRANTIES. Seller hereby represents and warrants
that (i) Seller is the owner of the Property and is duly authorized to execute,
deliver and perform this Agreement; (ii) any court or third-party approvals
necessary for Seller to enter into this Agreement have been obtained; (iii) the
entities and/or persons executing this Agreement on behalf of Seller are duly
authorized to execute and deliver this Agreement; (iv) this Agreement and the
Loan Documents are in full force and effect and the transactions contemplated
therein constitute valid and binding obligations enforceable by Lender in
accordance with their terms and have not been modified either orally or in
writing; (v) Lender has not waived any requirements of the Loan Documents nor
any of Lender's rights thereunder; (vi) no default exists nor has any event
occurred, which, as a result of the passage of time or the expiration of any
cure period would constitute a default; (vii) all representations and warranties
in the Purchase Agreement are true and correct; (viii) the execution and
delivery of this Agreement by Seller and Seller’s compliance with the provisions
hereof will not conflict with, or constitute a breach of or a default under any
agreement or other instrument to which Seller is a party or by which it is
bound; and (ix) all representations and warranties referred to herein shall be
true as of the date of this Agreement and Closing and shall survive Closing.


10.BUYER'S AND GUARANTOR’S REPRESENTATIONS, WARRANTIES & COVENANTS. Buyer hereby
represents and warrants to Lender as of the date hereof that (i) Jesse

5



--------------------------------------------------------------------------------

Loan No. 73100202    



C. Galloway is duly authorized on behalf of Buyer to execute, deliver and
perform this Agreement and any other documents requested by Lender in connection
herewith; (ii) Thomas P. D’Arcy is duly authorized on behalf of Guarantor to
execute, deliver and perform this Agreement, and any other documents requested
by Lender in connection herewith; (iii) any court or third-party approvals
necessary for Buyer to enter into this Agreement have been obtained; (iv) the
entities and/or persons executing this Agreement on behalf of Buyer and
Guarantor are duly authorized to execute and deliver this Agreement; (v) to
Buyer’s knowledge, the Loan Documents (other than this Agreement) are in full
force and effect and the transactions contemplated under this Agreement and the
Loan Documents constitute valid and binding obligations of Buyer and Guarantor
enforceable by Lender in accordance with their terms and have not been modified
either orally or in writing; (vi) the Buyer's mailing address for all Lender’s
correspondence and notices is c/o American Realty Capital Healthcare Trust III,
Inc., 405 Park Avenue, 14th Floor, New York, New York, 10022, Attn: Healthcare
Counsel; (vii) the Guarantor’s mailing address for all Lender’s correspondence
and notices is American Realty Capital Healthcare Trust III, Inc., 405 Park
Avenue, 14th Floor, New York, New York, 10022, Attn: Healthcare Counsel; (vii)
to Buyer’s knowledge, no default exists nor has any event occurred, which, as a
result of the passage of time or the expiration of any cure period would
constitute a default under the Loan Documents; (viii) all representations and
warranties of Buyer in the Purchase Agreement are true and correct; (ix) there
is no bankruptcy or receivership proceeding pending or threatened against Buyer
or Guarantor; (x) neither Buyer nor Guarantor has any intention as of the date
of this Agreement to do any of the following within at least 180 days after said
date: (a) seek entry of any order for relief as debtor and a proceeding under
the Code (defined below), (b) seek consent to or not contest the appointment of
a receiver or trustee for itself or for all or any part of its property, (c)
file a petition seeking relief under any bankruptcy, arrangement, reorganization
or other debtor relief laws, or (d) make a general assignment for the benefit of
its creditors; (xi) to Buyer’s knowledge, there are no taxes, assessments, or
levies of any type whatsoever that can be imposed upon and collected from the
Property arising out of or in connection with the ownership or operation of the
Property, or any public improvements in the general vicinity of the property
other than the normal and customary real estate taxes that are not yet due or
payable; (xii) the execution and delivery of this Agreement by Buyer and Buyer’s
compliance with the provisions hereof will not conflict with, or constitute a
breach of or a default under any agreement or other instrument to which Buyer is
a party or by which it is bound; (xiii) Guarantor represents and warrants as of
the date hereof that it has, and covenants that during the term of the Loan that
it shall maintain, a minium liquidity of $3,000,000.00 and a maximum leverage of
seventy five percent (75%) on an anuual basis, and (xiv) all representations
warranties and covenants referred to herein shall be true as of the date of this
Agreement and Closing and shall survive Closing. Lender is entitled to rely, and
has relied, upon these representations and warranties in the execution and
delivery of this Agreement and all other documents and instruments executed and
delivered by Lender in connection with its Agreement.


11.RELEASE OF SELLER AND ORIGINAL GUARANTOR. Lender hereby releases Seller from
all duties, obligations and liabilities accruing under the Original Loan
Documents, including, but not limited to, the repayment of the debt evidenced by
the Note, on and after the date that Buyer acquires title to the Property from
Seller (the “Acquisition Date”), but nothing herein shall release Seller from
any liability (i) resulting from any environmental indemnities contained in the
Original Environmental Indemnity , and the Mortgage or the Carveout Obligations
relating

6



--------------------------------------------------------------------------------

Loan No. 73100202    



to the presence and/or release of hazardous materials or toxic substances which
were first introduced or generated on, in or under the Property prior to the
Acquisition Date; or (ii) for those Carveout Obligations identified in the
Original Loan Documents accrued and outstanding prior to 11:59 p.m. on the day
immediately prior to the Acquisition Date. Lender hereby releases Original
Guarantor from all duties, obligations and liabilities accruing under the
Original Carveout Guaranty and Original Environmental Indemnity on and after the
Acquisition Date, but nothing herein shall release Original Guarantor from any
liability (i) resulting from any environmental indemnities contained in Original
Environmental Indemnity or the Carveout Obligations relating to the presence
and/or release of hazardous materials or toxic substances which were first
introduced or generated on, in or under the Property prior to the Acquisition
Date; or (ii) for those Carveout Obligations identified in the Original Carveout
Guaranty accrued and outstanding prior to 11:59 p.m. on the day immediately
prior to the Acquisition Date. This clause is a release of liability only as to
Seller (and its members and managers) and Original Guarantor and shall not act
or operate to discharge any other person or entity from liability for the debt
evidenced by the Note, nor shall this clause act or operate to discharge the
Loan Documents. Further, nothing shall release Seller or Original Guarantor from
any acts arising from fraudulent or tortious conduct, including but not limited
to, intentional misrepresentation of financial data presented to Lender.


12.FURTHER ASSURANCES. Buyer agrees to do any act or execute any additional
documents requested by Lender as may reasonably be required by Lender to
effectuate the purposes of this Agreement or to perfect or retain its perfected
security interest in the Property or the first-lien priority of any such
security interest.


13.INUREMENT; NO MODIFICATION OF PURCHASE AGREEMENT. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, successors in interest and permitted assigns. As
between Buyer and Seller, the rights and obligations of Buyer and Seller under
the Purchase Agreement are not modified by this Agreement.


14.GOVERNING LAW/SEVERABILITY. This Agreement shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of Georgia. In the event one or more provisions of this Agreement shall be
invalid, illegal or unenforceable, the validity or enforceability of the
remaining provisions shall not in any way be affected.


15.INTENTIONALLY DELETED.


16.MODIFICATIONS. Neither this Agreement, nor any term or provision hereof, may
be changed, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the change, discharge or
termination is sought.


17.RELEASE AND WAIVER OF CLAIMS. In consideration of Lender's agreement to enter
into this Agreement, Seller and Buyer hereby agree as follows:


A.General Release and Waiver of Claims. Seller and Buyer hereby jointly and
severally release and forever discharge Lender, RGA Mortgage Loan Servicing LLC,
and their respective

7



--------------------------------------------------------------------------------

Loan No. 73100202    



successors, assigns, partners, directors, officers, agents, attorneys,
administrators, trustees, subsidiaries, affiliates, beneficiaries, shareholders,
representatives, agents, servants and employees from any and all rights,
proceedings, agreements, contracts, judgments, debts, costs, expenses, promises,
duties, claims, demands, cross-actions, controversies, causes of action,
damages, rights, liabilities and obligations, at law or in equity whatsoever,
known or unknown, suspected or unsuspected, choate or inchoate, whether past,
present or future, now held, owned or possessed by Seller or Buyer, or which
Seller or Buyer may hereafter hold or claim to hold from the beginning of time
to the date of this Agreement under common law or statutory right, known or
unknown, arising, directly or indirectly, proximately or remotely, out of the
Property, the Loan or any of the Loan Documents or any of the documents,
instruments or any other transactions relating thereto or the transactions
contemplated thereby including, without limitation, any and all rights,
proceedings, agreements, contracts, judgments, debts, expenses, promises,
duties, claims, demands, cross-actions, controversies, courses of action,
damages, rights, liability and obligations whether based upon tort, fraud,
breach of any duty of fair dealing, breach of confidence, undue influence,
duress, economic coercion, conflict of interest, negligence, bad faith,
intentional or negligent infliction of mental distress, tortious interference
with contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander, conspiracy or any claim for wrongfully accelerating the Note or
wrongfully attempting to foreclose on any collateral relating to the Note,
contract or usury, but only to the extent that the foregoing arise in connection
with events which occurred prior to the date of this Agreement (collectively,
the "Released Claims"). Without limiting the generality of the foregoing, this
release shall include the following matters: (a) all aspects of this Agreement,
the Note, the Mortgage, the other Loan Documents and the negotiations between or
on behalf of Buyer and/or Seller and Lender and the demands and requests by
Lender of Seller or Buyer concerning this Agreement and the other Loan
Documents, including, but not limited to, all meetings, telephone calls,
correspondence and/or other contacts among or on behalf of Buyer and/or Seller
and Lender incident to the attempts of said parties to reach an Agreement, or in
connection with the Note, the Mortgage or the other Loan Documents and the
attempt(s) of Lender to collect the Note, and (b) the exercise by Lender of its
rights under any of the Loan Documents or any of its rights under this
Agreement, the Note, the Mortgage or at law or in equity, but in each case, only
to the extent that the foregoing arise in connection with events which occurred
prior to the date of this Agreement.


This release is intended to release all liability of any character claimed for
damages, of any type or nature, for injunctive or other relief, for attorneys'
fees, interest or any other liability whatsoever, whether statutory, or
contractual or tort in character, or of any other nature or character, now or
henceforth in any way related to any and all matters and dealings of any nature
whatsoever asserted or assertable by or on behalf of Buyer and/or Seller against
Lender, including, without limitation, any loss, cost or damage in connection
with, or based upon, any breach of fiduciary duty, breach of any duty of fair
dealing or good faith, breach of confidence, breach of funding commitment,
breach of any other duty, breach of any statutory right, fraud, usury, undue
influence, duress, economic coercion, conflict of interest, negligence, bad
faith, malpractice, violations of the Racketeer Influenced and Corrupt
Organizations Act, intentional or negligent infliction of mental distress,
tortious interference with corporate or other governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander,
conspiracy or any other cause of action,

8



--------------------------------------------------------------------------------

Loan No. 73100202    



but only to the extent that the foregoing arise in connection with events which
occurred prior to the date of execution hereof.


Buyer and Seller each understand and agree that this is a full, final and
complete release and agree that this release may be pleaded as an absolute and
final bar to any or all suit or suits pending or which may thereafter be filed
or prosecuted by Buyer or Seller, or anyone claiming by, through or under Buyer
or Seller, in respect of any of the matters released hereby, and that no
recovery on account of the matters described herein may hereafter be had from
anyone whomsoever, and that the consideration given for this release is no
admission of liability and that Buyer or Seller, nor those claiming under it
will ever claim that it is.


B.Releases Binding on Affiliates of Seller and Buyer. The provisions, waivers
and releases set forth are binding upon Seller, Buyer and their respective
agents, employees, representatives, officers, directors, general partners,
limited partners, joint shareholders, beneficiaries, trustees, administrators,
subsidiaries, affiliates, employees, servants and attorneys.


18.NOTICES. All notices given in connection with this Agreement shall be in
writing and shall be addressed to the intended recipient thereof at its address
as set forth below their signature on this Agreement (or at such other address
as such party may designate in writing from time to time by notice given to
Seller, Original Guarantor, Buyer, Guarantor or Lender). Additionally, the
Mortgage is supplemented to include Buyer at its address set forth below its
signature on this Agreement. All notices given to any party of this transaction
shall be deemed effectively given as provided for in the Loan Documents.


19.BUYER'S AND GUARANTOR’S SPECIFIC RATIFICATION, REAFFIRMATION AND CONFIRMATION
OF LOAN DOCUMENTS. Buyer, and Guarantor, as and when applicable, agree to
perform each and every obligation under the Loan Documents in accordance with
their respective terms and conditions. It is expressly understood that Lender
will hereafter require performance of any and all terms, conditions, or
requirements of all documents and agreements executed by Buyer and/or Guarantor
relating to the Loan Documents. Buyer and Guarantor acknowledge and agree that
any performance or non-performance of the Original Loan Documents prior to the
Acquisition Date does not affect or diminish in any way the requirement of
compliance with the Loan Documents from and after the Acquisition Date. Buyer
and Guarantor further acknowledge and agree that the validity or priority of the
liens and security interests evidenced by any of the Security Documents are not
diminished in any way by this Agreement and that the Mortgage continues to be a
first and superior mortgage lien and security interest on the Property. The
agreements and obligations of Buyer and Guarantor under the Loan Documents are
hereby ratified, brought forward, renewed and extended until the Loan shall have
been fully paid and discharged. Buyer and Guarantor hereby ratify, affirm,
reaffirm, acknowledge, confirm and agree that the Loan Documents represent the
valid, binding and enforceable obligations of Buyer and, where applicable,
Guarantor. Lender, Buyer and Guarantor hereby agree that this Agreement and the
Loan Documents, as applicable are in full force and effect so that nothing
contained herein shall be construed as modifying in any manner the Loan
Documents, except as specifically set forth herein. Buyer specifically extends
the liens and security interests of the Mortgage and other Loan Documents and
agrees that the Mortgage (i) shall cover the Loan, and (ii) shall continue to be
in

9



--------------------------------------------------------------------------------

Loan No. 73100202    



full force and effect until the Loan is paid in full and all other obligations
under the Loan Documents are fully performed and satisfied. Buyer hereby agrees
that this Agreement in no way acts as a diminishment, impairment, release or
relinquishment of the liens, power, title, security interest and rights securing
or guaranteeing payment of the Loan. The Mortgage and other Loan Documents are
hereby renewed, extended, ratified, confirmed and carried forward by Buyer in
all respects. Nothing contained herein shall be construed as a waiver of any
rights, remedies, or recourses available to Lender with respect to any default
by Buyer or Guarantor under this Agreement or any of the Loan Documents, as
applicable. Except as otherwise provided herein, Lender hereby preserves all of
its rights against Buyer and Guarantor, all collateral, including, without
limitation, the Property.


Notwithstanding anything to the contrary set forth in this Agreement or the
other Loan Documents, Lender, Buyer and Guarantor agree that from and after the
Acquisition Date: (i) American Realty Capital Healthcare Trust III Operating
Partnership, L.P. (“ARCH OP”) shall exercise “Legal Control” (as defined in the
Mortgage) over Buyer and the Property; (ii) transfers of the of the direct or
indirect ownership or beneficial interests in ARCH OP shall be permitted without
Lender’s consent or the payment of a fee, provided that at all times ARCH OP (a)
retains Legal Control, and (b) Guarantor continues to own at least 51% of the
ownership interests in ARCH OP; (iii) the offer, sale, listing, transfer or
issuance of the publicly-held securities of Guarantor shall be permitted without
Lender’s consent or the payment of a fee; and (iv) Buyer’s assets may be
included in the consolidated financial statements of Guarantor.


20.NO JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, SELLER, ORIGINAL
GUARANTOR, BUYER, GUARANTOR AND LENDER HEREBY SEVERALLY, VOLUNTARILY, KNOWINGLY
AND INTELLIGENTLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING UNDER THE NOTE, MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENT
OR ORIGINAL LOAN DOCUMENTS CONCERNING THE OBLIGATIONS THEREUNDER AND/OR WITH
REGARD TO THE PROPERTY OR PERTAINING TO ANY TRANSACTION RELATED TO OR
CONTEMPLATED IN THE MORTGAGE, REGARDLESS OF WHETHER SUCH ACTION OR PROCEEDING
CONCERNS ANY CONTRACTUAL OR TORTIOUS OR OTHER CLAIM.SELLER, ORIGINAL GUARANTOR,
BUYER AND GUARANTOR ACKNOWLEDGE THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL
INDUCEMENT TO LENDER IN EXTENDING THE CREDIT DESCRIBED HEREIN, THAT LENDER WOULD
NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THE SELLER,
ORIGINAL GUARANTOR, BUYER AND GUARANTOR HAVE BEEN REPRESENTED BY AN ATTORNEY OR
HAVE BEEN REPRESENTED BY AN ATTORNEY OR HAVE HAD AN OPPORTUNITY TO CONSULT WITH
AN ATTORNEY IN CONNECTION WITH THE MORTGAGE AND EACH UNDERSTANDS THE LEGAL
EFFECT OF THIS JURY TRIAL WAIVER.


21.BANKRUPTCY OF BUYER OR GUARANTOR. Buyer and Guarantor as a material
inducement to Lender to enter into this Agreement, and in consideration of the
mutual covenants contained in this Agreement, and for other good and valuable
consideration, by its execution hereof covenant and agree that if Buyer or
Guarantor shall (i) file any petition with any bankruptcy court

10



--------------------------------------------------------------------------------

Loan No. 73100202    



or be the subject of any petition under the United States Bankruptcy Code (11
U.S.C. §101 et seq., the "Code"), (ii) file or be the subject of any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, (iii)
have sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator, or liquidator, or (iv) be the subject of any order,
judgment, or decree entered by any court of competent jurisdiction approving a
petition filed against such party for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or relief for debtors, Lender shall thereupon be entitled, and Buyer
and Guarantor irrevocably consent, to the entry of an order by a bankruptcy
court granting to Lender relief from any automatic stay imposed by Section 362
of the Code, or otherwise, on or against the exercise of the rights and remedies
otherwise available to Lender as provided in the Loan Documents, this Agreement
or as otherwise provided by law or in equity, and Buyer and Guarantor hereby
irrevocably waive their right to object to, attempt to enjoin or otherwise
interfere with such relief and the exercise and enforcement by Lender of its
rights and remedies following entry of such order. Without limiting the
generality of the immediately preceding sentence, Buyer and Guarantor agree that
Lender will be entitled to and they hereby consent to immediate relief from the
automatic stay imposed by the Code to allow Lender to take any and all actions
necessary, desirable or appropriate to enforce any rights Lender may have under
the Loan Documents, including, but not limited to, the right to possession of
the Property, collection of rents, and/or the commencement or continuation of an
action to foreclose Lender’s liens and security interests. Buyer and Guarantor
further agree that the filing of any petition for relief under the Code which
postpones, prevents, delays, or otherwise hinders Lender's efforts to collect
the amounts due under the Note or to liquidate any of the collateral therefor
shall be deemed to have been filed in bad faith and, therefore, shall be subject
to prompt dismissal or conversion to a case under Chapter 7 of the Code upon
motion therefor by Lender. Further, Buyer and Guarantor agree that neither of
them will seek, apply for or cause the entry of any order enjoining, staying, or
otherwise prohibiting or interfering with Lender's obtaining an order granting
relief from the automatic stay and enforcement of any rights which Lender may
have under the Loan Documents, including, but not limited to, Lender's right to
possession of the property, collection of rents and/or the commencement or
continuation of an action to foreclose Lender's liens and security interests
under the Loan Documents.


22.COMPLIANCE WITH INTEREST LAW. It is the intention of Seller, Buyer, and
Lender to conform strictly to the Interest Law (herein defined). Accordingly,
Buyer and Lender agree that any provisions contained in the Note or in any of
the other Loan Documents to the contrary notwithstanding, the aggregate of all
interest, or consideration constituting interest under the Interest Law, that is
taken, reserved, contracted for, charged or received under the Note or under any
of the aforesaid documents or otherwise in connection with this loan transaction
shall under no circumstances exceed the maximum amount of interest allowed by
the Interest Law. If any excess interest is provided for in the Note or in any
of the other Loan Documents, then (a) the provisions of this paragraph shall
govern and control, (b) neither Buyer nor Buyer's successors or assigns shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest allowed by the Interest Law, (c) any such
excess shall be deemed a mistake and canceled automatically and, if theretofore
paid, shall be credited against the Indebtedness (or if the

11



--------------------------------------------------------------------------------

Loan No. 73100202    



Note shall have been paid in full, refunded to Buyer), and (d) the effective
rate of interest shall be automatically subject to reduction to the Maximum
Legal Rate of Interest (as hereinafter defined). To the extent permitted by the
Interest Law, all sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Indebtedness shall be amortized, prorated,
allocated and spread throughout the full term of the Note. For purposes of the
Note, "Interest Law" shall mean any present or future law of the State of
Georgia (meaning the internal laws of said state and not the laws of said state
relating to choice of law), the United States of America or any other
jurisdiction, which has application to the interest and other charges under the
Note or under any of the other Loan Documents and to the classification of Buyer
under such law. For purposes of the Note, the "Maximum Legal Rate of Interest"
shall mean the maximum effective contract rate of interest that Lender may from
time to time, by agreement with the Buyer, legally charge Buyer and in regard to
which Buyer would be prevented from successfully raising the claim or defense of
usury under the Interest Law as now or hereafter construed by courts of
appropriate jurisdiction.


23.TERMS GENERALLY. Each definition contained in this or any other Article of
this Agreement shall apply equally to both the singular and plural form of the
term defined. Each pronoun shall include the masculine, the feminine and neuter
form, which ever is appropriate to the context. The words "included", "includes"
and "including" shall each be deemed to be followed by the phrase, "without
limitation." The words, "herein", "hereby", "hereof", and "hereunder" shall each
be deemed to refer to this entire Agreement and not to any particular Article or
Section hereof. Notwithstanding the foregoing, if any law is amended so as to
broaden the meaning of any term defined in it, such broader meaning shall apply
subsequent to the effective date of such amendment. Where a defined term derives
its meaning from a statutory reference, any regulatory definition is broader
than the statutory reference and any reference or citation to a statute or
regulation shall be deemed to include any amendments to that statue or
regulation and judicial and administrative interpretations of it


24.SECURITIES ACT OF 1933. Neither Buyer, Seller nor any agent acting on behalf
of either Buyer or Seller has offered the Note or any similar obligation of the
Buyer or Seller for sale to or solicited any offers to buy the Note or any
similar obligation of the Buyer or Seller from any person or party other than
Lender, and neither Buyer, Seller nor any agent acting on behalf of either Buyer
or Seller will take any action which would subject the sale of the Note to the
provisions of Section 5 of the Securities Act of 1933, as amended.


25.COMPLIANCE WITH ERISA. As of the date of this Agreement, the Buyer maintains
no employee benefit plans that require compliance with ERISA. If at any time the
Buyer shall institute any employee benefit plans, the Buyer shall at all times
comply with the requirements of ERISA.


26.DOCUMENTATION REQUIREMENTS, SUFFICIENCY OF CONSENTS AND APPROVALS. Each
written instrument required by this Agreement or any of the other Loan Documents
to be furnished to Lender shall be duly executed by the person or party
specified (or where no particular person or party is specified, by such person
or party as Lender shall require), duly acknowledged where required by Lender
and, in the case of affidavits and similar sworn instruments, duly sworn to and
subscribed before a notary public duly authorized to act in the

12



--------------------------------------------------------------------------------

Loan No. 73100202    



premises by governmental authority; shall be furnished to Lender in one or more
copies as required by Lender; and shall in all respects be in form and substance
satisfactory to Lender and its legal counsel. All title policies, surveys,
appraisals, and other evidence, information or documentation required by Lender
shall be in form and substance satisfactory to Lender and its legal counsel in
all respects.


27.EVIDENTIARY REQUIREMENTS. Where evidence of the existence or non-existence of
any circumstance or condition is required by this Agreement or any of the other
Loan Documents to be furnished to Lender, such evidence shall in all respects be
in form and substance satisfactory to Lender, and the duty to furnish such
evidence shall not be considered satisfied until Lender shall have acknowledged
in writing that it is satisfied therewith.


28.NUMBER, ORDER AND CAPTIONS IMMATERIAL. The numbering, order and captions or
headings of the several articles, sections and paragraphs of this Agreement, the
Note, the Mortgage and the other Loan Documents are for convenience of reference
only and shall not be considered in construing such instruments.


29.ENTIRE AGREEMENT. THIS AGREEMENT, AND THE LOAN DOCUMENTS CONTAIN THE ENTIRE
AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE ASSUMPTION OF THE LOAN BY
BUYER AND LENDER'S CONSENT TO THE TRANSFER OF THE PROPERTY TO BUYER, AND
SUPERSEDES ANY PRIOR WRITTEN OR ORAL AGREEMENTS BETWEEN THEM CONCERNING SAID
SUBJECT MATTER. THERE ARE NO REPRESENTATIONS, AGREEMENTS, ARRANGEMENTS, OR
UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN AND AMONG THE PARTIES HERETO, RELATING
TO THE SUBJECT MATTER CONTAINED IN THE AGREEMENT, WHICH ARE NOT FULLY EXPRESSED
HEREIN OR IN THE LOAN DOCUMENTS. THIS AGREEMENT MAY BE EXECUTED AND ACKNOWLEDGED
IN MULTIPLE COUNTERPARTS FOR THE CONVENIENCE OF THE PARTIES, WHICH TOGETHER
SHALL CONSTITUTE ONE AGREEMENT, AND THE COUNTERPART SIGNATURE AND ACKNOWLEDGMENT
PAGES MAY BE DETACHED FROM THE VARIOUS COUNTERPARTS AND ATTACHED TO ONE COPY OF
THIS AGREEMENT TO SIMPLIFY THE RECORDATION OF THIS AGREEMENT. THE
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THIS AGREEMENT SHALL CONTINUE AND
SURVIVE THE TRANSFER OF THE PROPERTY TO BUYER.




ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE


SEE NEXT PAGE FOR SIGNATURES





13



--------------------------------------------------------------------------------

Loan No. 73100202    



IN WITNESS WHEREOF, the undersigned have entered into this Agreement as of the
day and date first written above.
            
 
 
SELLER:
 
 
 
Signed, sealed and delivered
 
ICM VI – PHILIP CENTRE,
in the presence of:
 
LP, a Georgia limited     partnership
                                              
 
 
Unofficial Witness
 
By: ICM VI Management, LLC, a Georgia limited
                                              
 
 liability company, its General Partner
Notary Public
 
 
 
 
By: ICM Realty Group Ltd., an Alberta corporation,
 
 
 its sole Member
 
 
 
My Commission Expires:
 
By: /s/ Bruce Timm
 
 
Bruce Timm
 
 
Its: President
[AFFIX NOTARIAL SEAL]
 
 
 
 
Date: 8/14/15
 
 
Tax ID #: 35-2455485
 
 
Mailing Address:
 
 
#114, 280 Midpark Way SE
 
 
Calgary, AB T2X 1J6, Canada
 
 
 
 
 
ORIGINAL GUARANTOR:
Signed, sealed and delivered
 
 
in the presence of:
 
/s/ Bruce Timm
                                                 
 
Bruce Timm
Unofficial Witness
 
 
                                                 
 
Date: ___________________    
Notary Public
 
Tax ID #: 9030784847
 
 
Mailing Address:
 
 
#114, 280 Midpark Way SE
 
 
Calgary, AB T2X 1J6, Canada
My Commission Expires:
 
 
 
 
 
 
 
 
[AFFIX NOTARIAL SEAL]
 
 





SEE NEXT PAGE FOR ADDITIONAL SIGNATURES





Assumption Agreement – Signature Page

--------------------------------------------------------------------------------

Loan No. 73100202    



 
 
BUYER:
 
 
 
Signed, sealed and delivered
 
ARHC PPLVLGA01, LLC, a Delaware
in the presence of:
 
limited liability company
                                             
 
 
Unofficial Witness
 
 
                                             
 
By: /s/ Jesse Galloway
Notary Public
 
Print Name: Jesse Galloway
 
 
Title: Authorized Signatory
 
 
Date: 8/14/15
 
 
Tax ID #: 47-4367541
My Commission Expires:
 
Mailing Address: 405 Park Avenue, 14th Floor, New
 
 
York, NY 10022
 
 
 
[AFFIX NOTARIAL SEAL]
 
 
 
 
 
 
 
GUARANTOR:
 
 
 
Signed, sealed and delivered
 
AMERICAN REALTY CAPITAL HEALTHCARE
in the presence of:
 
TRUST III, INC., a Maryland corporation
 
 
 
                                                 
 
By: /s/ Thomas P. D’Arcy
Unofficial Witness
 
Title: Chief Executive Officer and President
                                                 
 
Print Name: Thomas P. D’Arcy
Notary Public
 
Date: 8/14/15
 
 
Tax ID #: 38-3930747
 
 
Mailing Address: 405 Park Avenue, 14th Floor, New
 
 
York, NY 10022
My Commission Expires:
 
 
 
 
 
 
 
 
[AFFIX NOTARIAL SEAL]
 
 





SEE NEXT PAGE FOR ADDITIONAL SIGNATURE



Assumption Agreement – Signature Page

--------------------------------------------------------------------------------

Loan No. 73100202    



 
 
LENDER:
 
 
 
Signed, sealed and delivered
 
RGA REINSURANCE COMPANY, a Missouri
in the presence of:
 
corporation
 
 
 
                                            
 
By: /s/ Michael McLellan
Unofficial Witness
 
Print Name: Michael McLellan
                                            
 
Title: Senior Vice President
Notary Public
 
Notice Address of Lender:
 
 
P.O. Box 771320
 
 
St. Louis, Missouri 63177
 
 
Attention: RGA Mortgage Loan Servicing LLC
My Commission Expires:
 
 
 
 
 
 
 
 
[AFFIX NOTARIAL SEAL]
 
 












Assumption Agreement – Signature Page

--------------------------------------------------------------------------------

EXHIBIT A
LEGAL DESCRIPTION CONTINUED



EXHIBIT A
LEGAL DESCRIPTION


All that tract or parcel of land lying and being in Land Lot 9, 7th District,
Gwinnett County, Georgia and being more particularly described as follows:


BEGINNING at an iron pin set at the northeast corner of a mitered intersection
of the northerly right-of-way line of Philips Boulevard (having an 80-foot
right-of-way) and the easterly right-of-way line of Katherine Oak Court (having
a 60-foot right-of-way); Thence running along the easterly right-of-way line of
Katherine Oak Court, South 79°02'41" West, 15.56 feet to an iron pin set;
Thence, North 55°57'19" West, 250.78 feet to a :W' rebar found; Thence leaving
said easterly right-of-way line of Katherine Oak Court and running, North
34°02'41" East, 87.26 feet to a %" rebar found; Thence, North 51°26'15" East,
227.21 feet to a point; Thence, North 74°19'54" East, 304.39 feet to a point;
Thence, South 72°25'50" East, 231.02 feet to a parker kalon nail set; Thence,
South 15°44'52" East, 50.93 feet to an iron pin set along the northerly
right-of-way line of Philip Boulevard; Thence running along the northerly
right-of-way line of Philip Boulevard, South 68°24'39" West, 141.25 feet to a
point; Thence, North 21°35'17" West, 4.54 Feet to a point; Thence, South
68°34'22" West, 89.34 feet to a point; Thence, South 66°53'15" West, 63.97 feet
to a point; Thence, South 61°52'30" West, 61.94 feet to a point; Thence, 50.90
feet along the arc of a curve to the left having a radius of 684.47 feet and
being scribed by a chord bearing South 58°02'10" West, 50.89 feet to a point;
Thence, South 34°05'39" East, 3.11 feet to a point; Thence, 220.36 feet along
the arc of a curve to the left having a radius of 681.36 feet and being scribed
by a chord bearing South 46°38'35" West, 219.40 Feet to an iron pin set and the
true POINT OF BEGINNNING.


Said tract contains 3.41 acres (148,721 square feet) more or less, as shown in a
survey prepared for Grove Street Lawrenceville, LLC, ICM VI - Philip Centre, LP,
RGA Reinsurance Company, its successors and/or assigns, Republic Commercial
Title Company, LLC and First American Title Insurance Company by Point To Point
Land Surveyors, Inc. dated July 25, 2012 and last revised September 26, 2012.


Being all of Tract I as shown on Plat entitled "A Subdivision Plat Prepared for:
Grove Street Lawrenceville, LLC" recorded in Plat Book 129, Page 154, 155 of the
Public Records of Gwinnett County, Georgia.


                                               
TOGETHER WITH, the rights, privileges, easements and appurtenances created by
the
following:


a.
Terms and conditions of that certain Easement Agreement between Oxford Lane JV
LLC and Grove Street Lawrenceville, LLC, dated March 16, 2007, filed March 19,
2007 and recorded in Deed Book 47688, Page 63, aforesaid records.







--------------------------------------------------------------------------------

EXHIBIT A
LEGAL DESCRIPTION CONTINUED



b.
Terms and condition of that certain Storm Water Easement and Maintenance

Agreement between Oxford Lane JV LLC and Grove Street Lawrenceville, LLC, dated
March 16, 2007, filed March 19, 2007 and recorded in Deed Book 47688, Page 50,
aforesaid records.


c.
Terms and conditions of that certain Reciprocal Easement Agreement by and
between Grove Street Lawrenceville, LLC and ICM VI-Philip Centre, LP, dated
September 27, 2012 and recorded in Deed Book 51698, Page 177 aforesaid records.





